Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are presented for examination.

Allowable Subject Matter
Claims 2-5, 7, and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 and 6 recite the limitation “patching old version of the software data in a client device with new version of the software data by using the difference related information”.  There is insufficient antecedent basis for “the difference related information”.
Dependent Claims 2-5 and 8-10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to cure the deficiencies of their independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a parser configured to …”, “an information identifier configured to…”,  in claim 6, “The software update agent device … further configured to” in claim 7 and “a resume patch identifier configured to” in Claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 20150277897 A1), in view of YU (US 20070050675 A1), further in view of Meller (US 20040267833 A1).

Regarding Claim 1, Deng (US 20150277897 A1) teaches
A method for patching software through a software update agent device, comprising: 
parsing software related information between old and new versions of a specific software data, and extracting difference related information for the old and new versions of the software data (Para [0104], According to the new version software and the old version software, locating partition tables of the new version software and the old version software, respectively, comparing the difference between the new and old partition tables, and generating a corresponding backup list; Para [0105], Scanning all files of the new version software and generating a differential upgrade package that comprises the partition table of said new version software and the backup list); 
identifying a partition and blocks in the partition from the extracted difference related information (Para [0044], wherein, the partition table in Step A has two forms: at a PC end, the partition table is present in the form of a partition table description file, which comprises partition name, partition size, partition starting address and partition type; at a cell phone end, the partition table is present in the form of memory header data and memory internal partition table data, which also comprises partition name, partition size, partition starting address and partition type; then, the PC end compares the difference between the new and old partition tables); 
and patching the old version of the software data in a client device with the new version of the software data by using the difference related information of the old and new versions of the software data for the blocks in the identified partition (para [0108], Decompressing said differential upgrade package to obtain a corresponding differentiating file, generating corresponding new version files according to said differentiating file and the old version files in the mobile terminal, and writing into the mobile terminal to complete the upgrade).

Deng did not specifically teach
wherein, the partition comprises one or more of  the blocks, and is distinguished according to a program, a kernel, or a filesystem;
wherein, each of the blocks is a data obtained by dividing all data of the partition by a predetermined block size in case of the program or kernel, and each of the blocks is a data obtained by dividing each file data composed of the filesystem by the block size, in case of the filesystem;


However, YU (US 20070050675 A1) teaches
wherein, the partition comprises one or more of  the blocks, and is distinguished according to a program, a kernel, or a filesystem (Para [0012], Referring to FIG. 2, the method for restoring a booted system is to divide a flash memory of a device into four blocks, and stores a boot loader, a Linux kernel, a mini root file system and a user root file system of an embedded Linux system into the separate blocks, and the blocks stored with the boot loader, the Linux kernel and the mini root file system are set as read-only blocks, and the block stored with the user root file system is set as a read/write block, so that users can write other application programs such as JFFS2, EXT2 and EXT3 into the user root file system, and adds a detect program to the mini root file system); 
wherein, each of the blocks is a data obtained by dividing all data of the partition by a predetermined block size in case of the program or kernel, and each of the blocks is a data obtained by dividing each file data composed of the filesystem by the block size, in case of the filesystem (Para [0012], Referring to FIG. 2, the method for restoring a booted system is to divide a flash memory of a device into four blocks, and stores a boot loader, a Linux kernel, a mini root file system and a user root file system of an embedded Linux system into the separate blocks, and the blocks stored with the boot loader, the Linux kernel and the mini root file system are set as read-only blocks, and the block stored with the user root file system is set as a read/write block, so that users can write other application programs such as JFFS2, EXT2 and EXT3 into the user root file system, and adds a detect program to the mini root file system).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Deng’s teaching to Yu’s in order to store a boot loader, a Linux kernel, a mini root file system in to separate block by dividing the memory into separate blocks (Para [0012]).

Deng and Yu did not specifically teach
wherein, the difference related information comprises at least one of a differential data stream or a compressed data stream of the differential data stream generated for the one or more of the blocks with one of Equal, Insert or Mod as a sequence determined by comparing each of corresponding blocks for old and new versions of the software data.

However, Meller (US 20040267833 A1) teaches
wherein, the difference related information comprises at least one of a differential data stream or a compressed data stream of the differential data stream generated for the one or more of the blocks with one of Equal, Insert or Mod as a sequence determined by comparing each of corresponding blocks for old and new versions of the software data (Fig. 14; Para [0178], According to the one modified embodiment of the invention, a modified diff can be utilized, comparing between the modified version 1418 and the new version 1402. The resultant modified delta would recognize the insertion of additional elements, deletion of others and replacement of the rest (amongst are the items 1407, 1408, 1409 and 1410 that where not handled by the conversion element. This modified delta, together with the conversion element, will serve as the basis for generating the compact update package).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Deng and Yu’s teaching to Meller’s in order to generate modified version by applying conversion element to old version, and generating package including element and modified delta based on modified version (Meller [Summary]).

Regarding Claim 6, Deng (US 20150277897 A1) teaches
A software update agent device, comprising:
 a parser configured to parse software related information between old and new versions of a specific software data, and extract difference related information for old and new versions of the software data (Para [0104], According to the new version software and the old version software, locating partition tables of the new version software and the old version software, respectively, comparing the difference between the new and old partition tables, and generating a corresponding backup list; Para [0105], Scanning all files of the new version software and generating a differential upgrade package that comprises the partition table of said new version software and the backup list);
an information identifier configured to identify a partition and one or more blocks in the partition from the extracted difference related information  (Para [0044], wherein, the partition table in Step A has two forms: at a PC end, the partition table is present in the form of a partition table description file, which comprises partition name, partition size, partition starting address and partition type; at a cell phone end, the partition table is present in the form of memory header data and memory internal partition table data, which also comprises partition name, partition size, partition starting address and partition type; then, the PC end compares the difference between the new and old partition tables);
and a patch processor configured to generate new version of the software data from the old version of the software data existing in a client device by using difference related information of the old and new versions of the software data for the one or more blocks in the identified partition (para [0108], Decompressing said differential upgrade package to obtain a corresponding differentiating file, generating corresponding new version files according to said differentiating file and the old version files in the mobile terminal, and writing into the mobile terminal to complete the upgrade).

Deng did not specifically teach
wherein, the partition comprises one or more of the blocks, and is distinguished from a program, a kernel, or a filesystem, and each of the block is, in case of the program or kernel, a data obtained by dividing entire data of the partition by a predetermined block size, each of the block is in case of the filesystem, the data obtained by dividing each file data composed of the filesystem by the block size, 
and wherein the difference related information comprises at least one of a differential data stream or a compressed data stream of the differential data stream generated for the one or more of the blocks with one of Equal, Insert or Mod as a sequence determined by comparing each of corresponding blocks for the old and new versions of the software data.

However, YU (US 20070050675 A1) teaches
Referring to FIG. 2, the method for restoring a booted system is to divide a flash memory of a device into four blocks, and stores a boot loader, a Linux kernel, a mini root file system and a user root file system of an embedded Linux system into the separate blocks, and the blocks stored with the boot loader, the Linux kernel and the mini root file system are set as read-only blocks, and the block stored with the user root file system is set as a read/write block, so that users can write other application programs such as JFFS2, EXT2 and EXT3 into the user root file system, and adds a detect program to the mini root file system); 
and each of the block is, in case of the program or kernel, a data obtained by dividing entire data of the partition by a predetermined block size, each of the block is in case of the filesystem, the data obtained by dividing each file data composed of the filesystem by the block size (Para [0012], Referring to FIG. 2, the method for restoring a booted system is to divide a flash memory of a device into four blocks, and stores a boot loader, a Linux kernel, a mini root file system and a user root file system of an embedded Linux system into the separate blocks, and the blocks stored with the boot loader, the Linux kernel and the mini root file system are set as read-only blocks, and the block stored with the user root file system is set as a read/write block, so that users can write other application programs such as JFFS2, EXT2 and EXT3 into the user root file system, and adds a detect program to the mini root file system).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Deng’s teaching to Yu’s in order to store a boot loader, a Linux kernel, a mini root file system in to separate block by dividing the memory into separate blocks (Para [0012]).

Deng and Yu did not specifically teach
and wherein the difference related information comprises at least one of a differential data stream or a compressed data stream of the differential data stream generated for the one or more of the blocks with one of Equal, Insert or Mod as a sequence determined by comparing each of corresponding blocks for the old and new versions of the software data..

However, Meller (US 20040267833 A1) teaches
and wherein the difference related information comprises at least one of a differential data stream or a compressed data stream of the differential data stream generated for the one or more of the blocks with one of Equal, Insert or Mod as a sequence determined by comparing each of corresponding blocks for the old and new versions of the software data (Fig. 14; Para [0178], According to the one modified embodiment of the invention, a modified diff can be utilized, comparing between the modified version 1418 and the new version 1402. The resultant modified delta would recognize the insertion of additional elements, deletion of others and replacement of the rest (amongst are the items 1407, 1408, 1409 and 1410 that where not handled by the conversion element. This modified delta, together with the conversion element, will serve as the basis for generating the compact update package).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Deng and Yu’s teaching to Meller’s in order to generate 

Regarding Claim 8, Deng, Yu and Meller teach
The software update agent device of Claim 6.

Deng and Yu did not specifically teach 
wherein the differential data stream is generated by aligning one of Equal, Insert or Mod as a sequence, wherein one of Equal, Insert or Mod is determined by comparing predetermined length of the differential data streams for old and new versions of the software data included in the block.

However, Meller teaches
wherein the differential data stream is generated by aligning one of Equal, Insert or Mod as a sequence (Fig. 14; Para [0178], According to the one modified embodiment of the invention, a modified diff can be utilized, comparing between the modified version 1418 and the new version 1402. The resultant modified delta would recognize the insertion of additional elements, deletion of others and replacement of the rest (amongst are the items 1407, 1408, 1409 and 1410 that where not handled by the conversion element. This modified delta, together with the conversion element, will serve as the basis for generating the compact update package),
wherein one of Equal, Insert or Mod is determined by comparing predetermined length of the differential data streams for old and new versions of the software data included in the block (Para The meta-data 9A01 in association with the old version 901 describes the four blocks, their respective start address and their length. The meta-data 9A02 in association with the new version 902 describes the blocks included therein. By comparing meta-data 9A01 with meta-data 9A02 it can be demonstrated that the start address of block 905′ in this case is similar to this of block 905 of the old version. However, the start address of block 906′ equals to (addr(906)+size(909)). Likewise, the start address of block 907, when compared to the start address of block 907 of the old version also reflects a shift of size(909), that is, addr(907′)=addr(907)+size(909). On the other hand, the start address of block 908′ demonstrates a shift of (size(909)+size(910)), that is, addr(908′)=addr(908)+size(909)+size(910))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Deng and Yu’s teaching to Meller’s in order to generate modified version by applying conversion element to old version, and generating package including element and modified delta based on modified version (Meller [Summary]).

Response to Arguments
Applicant argues that “claims 1 and 6 are rejected because there is insufficient antecedent basis for the term "the software data" in the phrase "extracting difference related information for old and new versions of the software data." The Applicant disagrees because claim 1 recites, immediately preceding the above-quoted phrase, "parsing software related information between old and new versions of a specific software data." Claim 1 species no "software data" other than the "specific software data." As such, there can be no ambiguity 
	Examiner does not agree with applicant statement. “Specific software data” and “the software data” could be referring to different software data.  Thus, there is insufficient antecedent basis for “the software data”.

	Applicant argues that “Claims 1 and 6 are also rejected because there is insufficient antecedent basis for the term "the difference related information" in the phrase "patching old version of the software data in a client device with new version of the software data by using the difference related information." The Applicant disagrees because claim 1 recites, immediately preceding the above-quoted
phrase, "identifying a partition and blocks in the partition from the extracted difference related information." Claim 1 species no "difference related information" other than the "extracted difference related information." As such, there can be no ambiguity which "difference related information" is referred to in the phrase "patching old version of the software data in a client device with new version of the software data by using the difference related information."” 
	Examiner does not agree with applicant statement. "difference related information" and the "extracted difference related information" could be different information. Thus, there is insufficient antecedent basis for “the difference related information”.


teach the above-emphasized features as recited in claim 1, relies upon Yu to cure this deficiency
(with respect to the first two of the above-emphasized features) and concludes that it would have been obvious "to have combined Deng's teaching to Yu's in order to store a boot loader, a Linux kernel, a mini root file system in to separate block by dividing the memory into separate blocks (Para [0012])." The Applicant submits that this rationale is insufficient to establish a primafacie case of obviousness because it is merely conclusory. At best, the Office Action describes the results of the proposed combination, as opposed to articulating a reason for making it. As the rejection fails to articulate reasoning with rational underpinnings necessary to support a determination of obviousness, the rejections must be withdrawn. See, e.g., Ex parte Borgwardt, Appeal 2012-009099; Appl. No. 11/990,325; Tech. Center 3700, October 14, 2014.”
Examiner respectfully disagrees. Deng focuses on generating a differential upgrade package that comprises a partition table of a new version and old version of a software (Para [0104] and Para [0105]). Yu describes the partitions as blocks which stores a boot loader, a Linux kernel, a mini root file system and a user root file system (Para [0012]). Thus, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Deng’s teaching to Yu’s in order to store a boot loader, a Linux kernel, a mini root file system in to separate block by dividing the memory into separate blocks (Para [0012]).

Applicant argues that “Further rejecting claim 1, the Office Action acknowledges that the combination of Deng in view of Yu fails to teach the last of the above-emphasized features recited in claim 1, relies upon Meller to cure this deficiency and concludes that it would have been obvious "to have combined Deng's Yu's teaching to Meller's in order to generate modified version by applying conversion element to old version, and generating packet including element and modified delta based on modified version." For similar reasons discussed above, this rationale is insufficient to establish a prima facie case of obviousness because it is merely conclusory. At best, the Office Action describes the results of the proposed combination, as opposed to articulating a reason for making it. As the rejection fails to articulate reasoning with rational underpinnings necessary to support a determination of obviousness, the rejections must be withdrawn. See, e.g., Ex parte Borgwardt.”
Examiner respectfully disagrees. As mentioned above, Deng focuses on generating a differential upgrade package that comprises a partition table of a new version and old version of a software (Para [0104] and Para [0105]). Yu describes the partitions as blocks which stores a boot loader, a Linux kernel, a mini root file system and a user root file system (Para [0012]). Further Meller discloses a modified diff which can be utilized by comparing between the modified version and the new version of a software (Para [0178]). Thus, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Deng and Yu’s teaching to Meller’s in order to generate modified version by applying conversion element to old version, and generating package including element and modified delta based on modified version (Meller [Summary]).

Applicant argues that Deng presents a memory partition which is different from the partition of the present invention, and thereby parsing, identifying, and patching of the present invention are also not disclosed by Deng.
Examiner respectfully disagrees.  Deng discloses a partition table in the form of memory header data and memory internal partition table data, which also comprises partition name, partition size, partition starting address and partition type which is similar to the Claimed partitioning comprising at least more than one of blocks, and the partition is distinguished according to a program, a kernel, or a filesystem.

Applicant argues that “the object of the present invention of claim 1 is to patch a software, but Yu discloses a method for restoring a boot system. Thus, these two inventions are different in view of the objectives. Even Yu would like to divide a flash memory into four blocks, the blocks are used for restoring a booted system, and to store a boot loader, a Linux kernel, a mini root file system etc. into the separate blocks.”
Examiner respectfully disagrees. Yu was not used to teach the patching. Yu was used to teach the limitation “wherein, the partition comprises at least more than one of blocks, and is distinguished according to a program, a kernel, or a filesystem”.

Applicant argues that “Meller fails to teach the differential data stream generated for the one or more of the blocks with one of Equal, Insert, or Mod as a sequence. Moreover, 
Examiner respectfully disagrees. Meller discloses a modified diff which can be utilized by comparing between the modified version and the new version of a software. The resultant modified delta would recognize the insertion of additional elements, deletion of others and replacement of the rest that where not handled by the conversion element. This modified delta, together with the conversion element, will serve as the basis for generating the compact update package). Thus, Meller teaches the differential data stream generated for the one or more of the blocks with one of Equal, Insert, or Mod as a sequence. And Meller in combination with Deng and Yu teaches the partition/blocks as well as the data stream/compressed data stream as a sequence of the present invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191          

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191